DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 03/19/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-5 and 8-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang (U. S. Pat. App. Pub. – 2004/0032964) in view of Margalit (U. S. Pat. App. Pub. – 2016/0360321).
	Regarding claim 1, Liang discloses a loudspeaker assembly for on-ear headphones (10), to be arranged on and/or over the ear, the loudspeaker assembly comprising: a housing; a woofer (21-25) disposed in the housing and configured to emit low frequency sound waves along a low frequency sound beam axis toward the ear; and a first tweeter (21-25) disposed in the housing and configured to emit high frequency sound waves along a high frequency sound beam axis (Figs. 2-5); and wherein the first tweeter is arranged radially spaced apart from the low frequency sound axis (Figs. 2 and 4). But Liang may not specially teach that the first tweeter is a MEMS loudspeaker as claimed. Margalit discloses a tweeter is a MEMS loudspeaker ([0019]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the MEMS tweeter of Margalit for the loudspeaker assembly taught by Liang, in order to effectively and efficiently manufacture the loudspeaker assembly.
	Regarding claim 2, Liang further discloses the loudspeaker assembly, wherein the first tweeter is arranged relative to the woofer in such a way that the high frequency sound beam axis intersects the low frequency sound beam axis, in a side view, so that these have a common angle of crossing (Figs. 2 and 4).
	Regarding claim 3, Liang further discloses the loudspeaker assembly, wherein the low frequency sound beam axis and the high frequency sound beam axis are oriented in parallel to one another (Figs 2-4).
	Regarding claim 4, Liang further discloses the loudspeaker assembly, wherein the high frequency sound beam axis of the first tweeter is slanted toward the woofer (Figs 2-4).

	Regarding claim 8, Liang further discloses the loudspeaker assembly, comprising a second tweeter ([0019]), which is arranged with respect to the low frequency sound beam axis circumferentially around the woofer (Figs. 2-4).
	Regarding claim 9, Liang further discloses the loudspeaker assembly, wherein the first tweeter is circumferentially spaced apart from the second tweeter by identical circumferential angles (Figs. 2 and 4).
	Regarding claim 10, Liang further discloses the loudspeaker assembly, comprising a control unit that is configured to operate the first tweeter in a normal mode and/or in a stereoscopic sound mode ([0004]).
	Regarding claims 11-12, Liang further discloses the loudspeaker assembly, wherein the control unit is designed in such a way that it actuates the first tweeter in the stereoscopic sound mode ([0004]) as claimed. But Liang may not specially teach in details for directionally spatial features as claimed. Since providing suitable and well known acoustic signal processing for a stereo headphone is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide control unit with suitable acoustic signal processing elements, such as directional signal processing, for the loudspeaker assembly of the headphone taught by Liang, in order to provide desirable spatial effects for users.
	Regarding claim 13, Liang further discloses the loudspeaker assembly, wherein the angle of crossing is between 100° and 150 (Figs. 2 and 4) as claimed.

	Regarding claim 15, Liang discloses headphones (10) to be arranged on and/or over the ear, the headphones comprising: a loudspeaker assembly that includes a housing (15), a woofer (21-25) disposed in the housing and configured to emit low frequency sound waves along a low frequency sound beam axis toward the ear ([0019]), and a first tweeter (21-25) disposed in the housing and configured to emit high frequency sound waves along a high frequency sound beam axis (Figs. 2-4), wherein the first tweeter is arranged radially spaced apart from the low frequency sound axis (Figs. 2 and 4). But Liang may not specially teach that the first tweeter is a MEMS loudspeaker as claimed. Margalit discloses a tweeter is a MEMS loudspeaker ([0019]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the MEMS tweeter of Margalit for the loudspeaker assembly taught by Liang, in order to effectively and efficiently manufacture the loudspeaker assembly.
	Regarding claim 16, Liang further discloses the loudspeaker assembly, comprising: a second tweeter (21-25) disposed in the housing and configured to emit high frequency sound waves ([0019]); and a control unit ([0004]) that is configured to operate the first tweeter in a stereoscopic sound mode and configured to operate the second tweeter in a stereoscopic sound mode. But Liang may not specially teach in details for directionally spatial features as claimed. Since providing suitable and well known acoustic signal processing for a stereo headphone is very 
	Regarding claim 17, Liang further discloses the loudspeaker assembly, comprising: a second tweeter (21-25) disposed in the housing and configured to emit high frequency sound waves ([0019]); and a control unit ([0004]) that is configured to operate the first tweeter in a stereoscopic sound mode and configured to operate the second tweeter in a stereoscopic sound mode. But Liang may not specially teach in details for amplifying signals as claimed. Since providing suitable and well known acoustic signal processing for a stereo headphone is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide control unit with suitable acoustic signal processing elements, such as additive amplification, for the loudspeaker assembly of the headphone taught by Liang, in order to provide desirable acoustic outputs for users.
	Regarding claim 18, Liang further discloses the loudspeaker assembly, wherein the first tweeter (21-25) is arranged in the cavity (Figs. 2 and 4).
	Regarding claim 19, Liang further discloses the loudspeaker assembly, wherein the first tweeter (21-25) is circumferentially spaced apart from the second tweeter (21-25) by different circumferential angles (Figs. 2 and 4).
	Regarding claim 20, Liang further discloses the loudspeaker assembly, wherein the control unit ([0004]) is configured to adapt the sound event depending on measured values gathered by the inertial measurement unit inherently.
	Regarding claim 21, Liang further discloses the loudspeaker assembly, wherein the circumferential angle is between 15° and 90° (Figs. 2 and 4) as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651